DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear and not readily understood that “based at least in part on a result of the determining” implies to an outbound carrier frequency includes interference or does not include interference.  Applicant is suggested to amend the claim as “based at least in part on a result of the determining that an outbound carrier frequency includes interference…” for particularly pointing out and distinctly claiming the subject matter which Applicant regards as own invention.
Regarding claim 10, it recites the limitation “the quality measurement” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 11, it recites the limitation “the acquisition symbols” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, it is unclear and not readily understood that “based at least in part on a first result of the determining” implies to an outbound carrier frequency includes interference or does not include interference.  Similar reason is also for “based at least in part on a second result of the determining”.  Applicant is suggested to amend the claim as “based at least in part on a first result of the determining that an outbound carrier frequency does not include interference…” and “based at least in part on a second result of the determining that an outbound carrier frequency includes interference…” for particularly pointing out and distinctly claiming the subject matter which Applicant regards as own invention.
Other claims are also rejected based on their dependency on the defected parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cyzs et al (US 2015/0381221).

determining at a receiver whether an outbound carrier frequency, among a plurality of outbound carrier frequencies, includes interference (Abstract; [0111]-[0112]); and
based at least in part on a result of the determining, selecting for the receiver a new outbound carrier frequency among the plurality of outbound carrier frequencies ([0114]; [0117]; [0119]).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 10-11 and 14 are allowed.  However, 35, USC 112(b) rejections must be overcome.
Claims 9, 12-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 11,165,455 discloses a method of a wireless receiver configured for spatial selective reception.  The method is for mitigation of an interfering signal leaked into a frequency range of a desired signal due to non-linearity of hardware components of the receiver.  The method comprises receiving a composite signal comprising the desired signal and the interfering signal, filtering the composite signal using a spatial filter for a channel response of the desired signal to provide a first intermediate signal component, and filtering the composite signal using a spatial filter for a channel response of the interfering signal to provide a second intermediate signal component.  The method also comprises estimating a squared amplitude of the interfering signal based on the second intermediate signal component and a model of the non-linearity, and estimating the desired signal based on the first intermediate signal component, the estimated squared amplitude of the interfering signal, and the model of the non-linearity. Corresponding apparatus, wireless receiver, wireless communication device and computer program product are also disclosed.
US 9,654,158 discloses a method is provided for processing a received signal, the received signal including a desired signal and an interference signal that spectrally overlaps the 
US 7,525,481 discloses a device includes a receiver for receiving and processing signals at least in a first frequency band and an antenna which is connected to the receiver.  In order to improve the performance of such a receiver, the device in addition includes a tuning component for shifting a frequency response of the antenna from the first frequency band to a second frequency band.  Further, the device includes a controlling portion causing the tuning component to shift the frequency response of the antenna from the first frequency band to the second frequency band, in case a wideband noise is expected in the first frequency band.  A corresponding method is shown as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646